1 Financial Overview Robert Starr 2 Long-Term Financial Goals Deliver strong sales growth through organic initiatives and acquisitions Expand Adj. EBITDA* margins Generate free cash flow* - Between 80-100% of net income Provide strong investor returns 3 Historical Financial Results in million $, except EPS 223% 96% 38% 84% 4 2014 Financial Performance / Outlook H1 2013 H1 2014 2014 Outlook Kaman Distribution Group - Sales - Operating Margin $527 M 3.5% $569 M 4.7% $1,190 - $1,220 M 4.8% - 5.2% Kaman Aerospace Group - Sales - Operating Margin $292 M 17.0% $304 M 16.0% $640 - $660 M 16.5% - 16.7% Corporate Expense $23 M $26 M $52 M ┼ Interest Expense $6 M $6 M $14 M Tax Rate 34.4% 33.8% 35.0% Capital Expenditures $21 M $18 M $30 - $35 M Free Cash Flow* $(35) M $(6) M $50 - $55 M ┼ ┼Excludes costs associated with the disposition of idled Moosup facility 5 Five Year Financial Targets o3% - 6% organic sales growth* o3% - 10% including acquisitions oHigh-teens operating margin % 6 Scale Kaman Distribution - Road to 7+% Operating Margin TODAY 5% FUTURE 7+% Improved Operational Efficiencies Product Mix Strategic Pricing CATALYSTS 7 Provide the financial capacity to support Kaman strategic goals while appropriately managing our financial risk Target range for Debt / EBITDA♯ of 2-3 x over the business cycle ♯As defined per the Credit Agreement 8 Capital Deployment Framework Capital deployment is focused on growth investments & return of capital to shareholders Period: 2007-H1 2014 9 Recent Acquisitions 10 Increased capital expenditures to support growth & improved profitability Capital Expenditures Facilities and Equipment New Aerospace Programs Information Technology & ERP Systems 11 Dividend Philosophy Annual Dividends Per Share 44 years uninterrupted dividend payments Maintain competitive dividend yield with peer group
